              Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 1 of 36



 1
     THOMAS E. FRANKOVICH (State Bar No. 074414)
 2
     THE FRANKOVICH GROUP,
     A Professional Law Corporation
 3   1165 Hoff Way, #203
     Orland, CA 95963
 4   Phone (415) 389-8600
     Email: tfrankovich@disabilitieslaw.com
 5
     Attorneys for Plaintiff
 6   BYRON CHAPMAN, an individual
 7

 8                               UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10
     BYRON CHAPMAN                                    ) CASE NO. 5:16-cv-02893-EJD
11                                                    )
            Plaintiff,                                ) PLAINTIFF’S PROPOSED JURY
12                                                    ) INSTRUCTIONS
                                                      )
13                v.                                  )
                                                      )
14   MUNDO’S CAFE; NJ PROPERTIES, INC;                )
     FERNANDO MUNDO dba MUNDO’S                       )
15                                                    )
     CAFÉ; and ELI MUNDO dba MUNDO’S                  )
16   CAFE                                             )
           Defendants.                                )
17                                                    )
                                                      )
18                                                    )
                                                      )
19

20

21   The parties to the above-captioned action jointly submit these Proposed Jury Instructions.
22

23   #    Authority                                      Title
24
     1    Ninth Circuit Model Jury Instructions 1.2      Claims and Defenses:
25

26
     2    42 U.S.C. §12101 et seq.                       Passage of ADA
27
     3    42 U.S.C. §12101                               Purpose of ADA
28
     4    42 U.S.C. §12101                               Findings for ADA


     JOINT JURY INSTRUCTIONS                           CASE NO. 5:16-cv-02893-EJD                 1
                       Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 2 of 36



          1
              5    Civ. Code § 51                                Unruh Civil Rights Act - Civ. Code § 51
          2

          3
              6    Civ. Code § 52; Munson v. Del Taco, Inc.      Unruh Civil Rights Act - Liability
          4        46 Cal.4th 661 (June 1, 2009)

          5
              7    42 U.S.C. 12182(a); Civ. Code §§ 51, 54       Prohibition Against Discrimination
          6        and 54.1

          7
Dunlap v. Ass’n
              8 of Bay Area Gov’ts, 996 F.Supp. 962, 965         ELEMENTS OF PLAINTIFF’S CLAIMS
          8          (N.D. Cal. 1998)

          9
              9    42 U.S.C. 12182(b)(2)(A)(iv); 28 C.F.R.       Removal Of Architectural Barriers
         10
                   §36.304
         11

         12
              10 42 U.S.C. 12181(9); 28 C.F.R. § 36.304          Readily Achievable
         13

         14
              11 42 U.S.C. § 12182(b)(2)(A)(iv); 28 C.F.R.       Continuing Duty To Identify and Remove
         15      §36.304; First Bank Nat. Ass’n v. F.D.I.C,      Architectural Barriers
                 79 F.3d 362, 371 (3rd Cir. 1996)
         16

         17
              12 42 U.S.C. § 12182(a); 28 C.F.R. §               Landlord & Tenant Liability
                 36.201(b); Botosan v. Paul McNally Realty,
         18      216 F.3d 827, 833-34 (9th Cir. 2000)
         19

         20   13 Ninth Circuit Model Jury Instructions 5.1       DAMAGES—PROOF
         21

         22   14 Cal. Civ. Code sec. 52(a)                       Cal. Civ. Code sec. 52(a)
         23   15 CAL. CIV CODE sec. 51 and 52                    Doubling or Tripling Damages
         24

         25   16 42 U.S.C. §12102(2) - Definition of             DEFINITION OF DISABILITY
                 Disability; 28 C.F.R. §36.104 - Definitions
         26

         27
              17 28 C.F.R. §36.301, “Definitions” --             DEFINITION - PUBLIC
         28      Americans with Disabilities Act of 1990, 42     ACCOMMODATION
                 U.S.C. 12181(7)(B); Public

              JOINT JURY INSTRUCTIONS                          CASE NO. 5:16-cv-02893-EJD                  2
              Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 3 of 36



 1        Accommodation
 2
     18 Americans with Disabilities Act Technical     Definition – Architectural Barrier
 3      Assistance Manual III 4.4100
 4
     19 Doran v. Embassy Suites, USDC, N.D. Ca.       Definition of Each and Every Offense
 5
        Case No. C-02-1961.
 6   20 2010 ADA STANDARDS; §206-§206.2.2,            Accessible route, path of travel
        §403-§403.4
 7   21 2010 ADA STANDARDS: §502-502.6,               Accessible parking and signage
        CBC 2016: §11B-502.6.1-502.6.4.2
 8
     22 2010 ADA STANDARDS: §206.4 –                  Accessible entrance
 9      §206.4.3, §402-403.4
     23 2010 ADA STANDARDS: §226.1, §305,             5% accessible dining area
10
        §306, §902-§902.3
11   24 2010 ADA STANDARDS: §902.3, §904.4            Height of Service Counter

12   25 26 Internal Revenue Code section 44           Tax credit available for disability access
                                                      barrier removal
13

14   26 Cal. Civil Code sec 55.56                     Criteria for recovery of damages

15

16   27 Cal. Civil Code sec 52 (a)                    Actual damages is what a jury would award
                                                      for a person who suffers pain, suffering,
17                                                    emotional distress, difficulty, discomfort,
                                                      and embarrassment. The jury makes a
18
                                                      monetary assessment for this.
19

20

21

22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                        CASE NO. 5:16-cv-02893-EJD                     3
               Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 4 of 36



 1                                 PROPOSED JURY INSTRUCTION NO. 1
 2

 3   Given as Requested         __________________
 4   Refused                    __________________
 5   Withdrawn                  __________________
 6   Given as Modified          __________________
 7   Authorities:               Ninth Circuit Model Jury Instructions 1.2
 8

 9                                                         Honorable Edward J. Davila
10                                                         Judge
11   ------------------------------------------------------------------------------------------------------------------
12                                               Claims and Defenses:
13
              To help you follow the evidence, I will give you a brief summary of the positions of the
14
     parties: The plaintiff claims that:
15

16            (1) He encountered architectural barriers at the Mundo’s Cafe;

17            (2) Which denied him the full and equal access to participate in the goods and services as
18
                  the non-disabled customers;
19
              (3) This was the result of encountering architectural barriers;
20
              (4) In this incident, it was the lack of handicap accessible van parking, lack of ISA
21

22                parking signage, an accessible path of travel from the public sidewalk, an accessible

23                entrance, lack of accessible 5% dining area and lack of an accessible service counter.
24
              Plaintiff has the burden of proving that:
25
                       (1) he is a person with disabilities;
26
                       (2) he encountered architectural barriers;
27

28                     (3) he suffered an adverse experience due to the architectural barriers;



     JOINT JURY INSTRUCTIONS                                     CASE NO. 5:16-cv-02893-EJD                           4
              Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 5 of 36



 1                  (4) it is/was readily achievable for the landlord or tenant to remove the
 2
                        architectural barriers;
 3
                    (5) he suffered damages.
 4

 5
     The plaintiff has the burden of proving these claims. The defendant denies those claims.
 6
     .
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                            CASE NO. 5:16-cv-02893-EJD              5
               Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 6 of 36



 1                               PROPOSED JURY INSTRUCTION NO. 2
 2

 3   Given as Requested        _______________ _
 4   Refused                   ________________
 5   Withdrawn                 ________________
 6   Given as Modified         ________________
 7   Authorities:              42 U.S.C. §12102
 8

 9                                                        Honorable Edward J. Davila
10                                                        Judge
11

12
                                 Passage of Americans with Disabilities Act
13
                     The Americans with Disabilities Act of 1990 was passed on July 26, 1990.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                           CASE NO. 5:16-cv-02893-EJD               6
               Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 7 of 36



 1                               PROPOSED JURY INSTRUCTION NO. 3
 2

 3   Given as Requested        _______________ _
 4   Refused                   ________________
 5   Withdrawn                 ________________
 6   Given as Modified         ________________
 7   Authorities:              42 U.S.C. §12101
 8

 9                                                            Honorable Edward J. Davila
10                                                          Judge
11

12
                                 Purpose of Americans with Disabilities Act
13

14
             Congress stated as its purpose in passing the Americans with Disabilities Act of 1990 (42
15
     U.S.C. §12102):
16
             It is the purpose of this act (1) to provide a clear and comprehensive national mandate for
17

18   the elimination of discrimination against individuals with disabilities; (2) to provide clear, strong,

19   consistent, enforceable standards addressing discrimination against individuals with disabilities;
20
     (3) to ensure that the Federal government plays a central role in enforcing the standards
21
     established in this act on behalf of individuals with disabilities; and (4) to invoke the sweep of
22

23
     Congressional authority, including the power to enforce the 14th Amendment and to regulate

24   commerce, in order to address the major areas of discrimination faced day to day by people with
25   disabilities.
26

27

28




     JOINT JURY INSTRUCTIONS                             CASE NO. 5:16-cv-02893-EJD                       7
               Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 8 of 36



 1                               PROPOSED JURY INSTRUCTION NO. 4
 2

 3   Given as Requested        _______________ _
 4   Refused                   ________________
 5   Withdrawn                 ________________
 6   Given as Modified         ________________
 7   Authorities:              42 U.S.C. §12101
 8

 9                                                Honorable Edward J. Davila
10                                                  Judge
11

12
                                 Findings for Americans with Disabilities Act
13
            Pursuant to law, in 1990, the United States Congress made findings per 42 U.S.C. §12101
14

15   regarding persons with physical disabilities, finding that laws were needed to more fully protect:

16   some 43 million Americans with one or more physical or mental disabilities; [that] historically
17
     society has tended to isolate and segregate individuals with disabilities; [that] such forms of
18
     discrimination against individuals with disabilities continue to be a serious and pervasive social
19
     problem; [that] the nation’s proper goals regarding individuals with disabilities are to assure
20

21   equality of opportunity, full participation, independent living and economic self-sufficiency for

22   such individuals; [and that] the continuing existence of unfair and unnecessary discrimination
23
     and prejudice denies people with disabilities the opportunity to compete on an equal basis and to
24
     pursue those opportunities for which our free society is justifiably famous.
25

26

27

28




     JOINT JURY INSTRUCTIONS                             CASE NO. 5:16-cv-02893-EJD                    8
               Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 9 of 36



 1                               PROPOSED JURY INSTRUCTION NO. 5
 2

 3   Given as Requested        _______________ _
 4   Refused                   ________________
 5   Withdrawn                 ________________
 6   Given as Modified         ________________
 7   Authorities:              Civ. Code § 51
 8

 9                                                  Honorable Edward J. Davila
10                                                  Judge
11

12
                                   Unruh Civil Rights Act - Civ. Code § 51
13

14
            The Unruh Civil Rights Act states that all persons within the jurisdiction of this state are
15
     free and equal, and no matter what their sex, race, color, religion, ancestry, national origin, or
16
     disability are entitled to the full and equal accommodations, advantages, facilities, privileges, or
17

18   services in all business establishments of every kind whatsoever.

19          A violation of the right of any individual under the Americans with Disabilities Act of
20
     1990 (Public Law 101-336) shall also constitute a violation of the Unruh Civil Rights Act.
21

22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                             CASE NO. 5:16-cv-02893-EJD                       9
              Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 10 of 36



 1                                  PROPOSED JURY INSTRUCTION NO. 6
 2

 3   Given as Requested         _____________________
 4   Refused                    _____________________
 5   Withdrawn                  _____________________
 6   Given as Modified          _____________________
 7   Authorities:               Civ. Code § 52; Munson v. Del Taco, Inc. 46 Cal.4th 661 (June 1, 2009)
 8

 9                                                         Honorable Edward J. Davila
10                                                         Judge
11   ------------------------------------------------------------------------------------------------------------------
12                                       Unruh Civil Rights Act - Liability
13            If you decide that the defendants discriminated against the plaintiff by failing to remove
14
     architectural barriers at the Mundo’s Cafe, then the plaintiff can recover damages under the
15
     Unruh Civil Rights Act regardless of whether or not the defendant intended to maintain the
16

17   Mundo’s Cafe in its inaccessible condition at the time plaintiff Byron Chapman visited the

18   restaurant.
19

20

21

22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                                     CASE NO. 5:16-cv-02893-EJD                           10
              Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 11 of 36



 1                                 PROPOSED JURY INSTRUCTION NO. 7
 2

 3   Given as Requested         _____________________
 4   Refused                    _____________________
 5   Withdrawn                  _____________________
 6   Given as Modified          _____________________
 7   Authorities:               42 U.S.C. 12182(a); Civ. Code §§ 51, 54 and 54.1
 8

 9

10                                                                  Honorable Edward J. Davila
11                                                                  Judge
12   ------------------------------------------------------------------------------------------------------------------
13                                      Prohibition Against Discrimination
14            Pursuant to the Americans with Disabilities Act and the Unruh Civil Rights Act, no
15
     individual shall be discriminated against on the basis of disability in the full and equal enjoyment
16
     of the goods, services, facilities, privileges, advantages, or accommodations of any place of
17

18   public accommodation by any person who owns, leases, or operates a place of public

19   accommodation.
20

21

22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                                     CASE NO. 5:16-cv-02893-EJD                           11
              Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 12 of 36



 1                                 PROPOSED JURY INSTRUCTION NO. 8
 2

 3   Given as Requested         _____________________
 4   Refused                    _____________________
 5   Withdrawn                  _____________________
 6   Given as Modified          _____________________
 7   Authorities:               Dunlap v. Ass’n of Bay Area Gov’ts, 996 F.Supp. 962, 965 (N.D. Cal.
 8                              1998) Cal. Civil Code 55.56
 9

10                                                         Honorable Edward J. Davila
11                                                         Judge
12   ------------------------------------------------------------------------------------------------------------------
13                                  ELEMENTS OF PLAINTIFF’S CLAIMS
14            To prevail, plaintiff must establish that:
15
              (1) he is disabled within the meaning of the Americans with Disabilities Act;
16
              (2) defendant NJ PROPERTIES INC owns and/or operates a place of public
17

18   accommodation;

19            (3) that plaintiff encountered architectural barriers;
20
              (4) that it is readily achievable for defendants to remove the architectural barriers;
21
              (5) that plaintiff suffered an adverse experience due to encountering the architectural
22
     barriers and as a legal result plaintiff encountered architectural barriers and plaintiff experienced
23

24   one or a combination of difficulty, discomfort, embarrassment;

25            (6) plaintiff suffered damages as a result of defendants’ failure to remove the
26
     architectural barriers.
27

28




     JOINT JURY INSTRUCTIONS                                     CASE NO. 5:16-cv-02893-EJD                           12
              Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 13 of 36



 1                                 PROPOSED JURY INSTRUCTION NO. 9
 2

 3   Given as Requested         ____________________
 4   Refused                    ____________________
 5   Withdrawn                  ____________________
 6   Given as Modified          ____________________
 7   Authorities:               42 U.S.C. 12182(b)(2)(A)(iv); 28 C.F.R. §36.304
 8                              2010 ADA STANDARDS (2010 ADAS)
 9

10

11                                                         Honorable Edward J. Davila
12                                                         Judge
13   ------------------------------------------------------------------------------------------------------------------
14                                       Removal of Architectural Barriers
15            It is a denial of access to a place of public - accommodation, and thus discrimination
16
     under the law, if a public accommodation fails to remove architectural barriers in existing
17
     facilities, where such removal is readily achievable.
18

19            An architectural barrier is any element of the public accommodation which does not

20   comply with the building standards set-forth in the Americans with Disabilities Act 2010 ADA
21
     STANDARDS (2010 ADAS)
22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                                     CASE NO. 5:16-cv-02893-EJD                           13
              Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 14 of 36



 1                                 PROPOSED JURY INSTRUCTION NO. 10
 2

 3   Given as Requested         ___________________
 4   Refused                    ___________________
 5   Withdrawn                  ___________________
 6   Given as Modified          ___________________
 7   Authorities:               42 U.S.C. 12181(9); 28 C.F.R. § 36.104
 8

 9

10                                                                  Honorable Edward J. Davila
11                                                                  Judge
12   ------------------------------------------------------------------------------------------------------------------
13                                                 Readily Achievable
14            The term “readily achievable” means easily accomplishable and able to be carried out
15
     without much difficulty or expense. In determining whether an action is readily achievable,
16
     factors to be considered include the nature and cost of the action needed and the overall financial
17

18   resources of the facility or facilities involved in the action. Examples of steps to remove barriers

19   include, but are not limited to, the following actions:
20
              (1) Installing ramps;
21
              (2) Making curb cuts in sidewalks and entrances;
22
              (3) Repositioning shelves;
23
              (4) Rearranging tables, chairs, vending machines, display racks, and other furniture;
24
              (5) Repositioning telephones;
25
              (6) Adding raised markings on elevator control buttons;
26
              (7) Installing flashing alarm lights;
27
              (8) Widening doors;
28
              (9) Installing offset hinges to widen doorways;


     JOINT JURY INSTRUCTIONS                                     CASE NO. 5:16-cv-02893-EJD                           14
             Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 15 of 36



 1          (10) Eliminating a turnstile or providing an alternative accessible path;
 2          (11) Installing accessible door hardware;
 3          (12) Installing grab bars in toilet stalls;
 4          (13) Rearranging toilet partitions to increase maneuvering space;
 5          (14) Insulating lavatory pipes under sinks to prevent burns;
 6          (15) Installing a raised toilet seat;
 7          (16) Installing a full-length bathroom mirror;
 8          (17) Repositioning the paper towel dispenser in a bathroom;
 9          (18) Creating designated accessible parking spaces;
10          (19) Installing an accessible paper cup dispenser at an existing inaccessible water
11          fountain;
12          (20) Removing high pile, low density carpeting; or
13          (21) Installing vehicle hand controls.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                              CASE NO. 5:16-cv-02893-EJD              15
             Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 16 of 36



 1                             PROPOSED JURY INSTRUCTION NO. 11
 2

 3   Given as Requested        ___________________
 4   Refused                   ___________________
 5   Withdrawn                 ___________________
 6   Given as Modified         ___________________
 7   Authorities: 42 U.S.C. § 12182(b)(2)(A)(iv); 28 C.F.R. §36.304; First Bank Nat. Ass’n v.
 8                             F.D.I.C, 79 F.3d 362, 371 (3rd Cir. 1996)
 9

10                                                            Honorable Edward J. Davila
11                                                            Judge
12

13
                    Continuing Duty To Identify and Remove Architectural Barriers
14

15
            Under the law, public accommodations have an on-going, continuing duty to identify and
16
     remove architectural barriers to access. Over time, barrier removal that initially was not readily
17
     achievable may later be required because of changed circumstances.
18

19

20

21

22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                              CASE NO. 5:16-cv-02893-EJD                 16
             Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 17 of 36



 1                             PROPOSED JURY INSTRUCTION NO. 12
 2   Given as Requested        ___________________
 3   Refused                   ___________________
 4   Withdrawn                 ___________________
 5   Given as Modified         ___________________
 6   Authorities:              42 U.S.C. § 12182(a); 28 C.F.R. § 36.201(b); Botosan v. Paul McNally
 7                             Realty, 216 F.3d 827, 833-34 (9th Cir. 2000)
 8

 9                                                           Honorable Edward J. Davila
10                                                           Judge
11

12
                                         Landlord & Tenant Liability
13

14
             Under the law, both the landlord who owns the building that houses a place of public
15

16   accommodation and the tenant who owns or operates the place of public accommodation are

17   subject to the Americans with Disabilities Act, and the Unruh Civil Rights Act. The landlord
18
     and the tenant are considered jointly and severally liable for violations of the law which occur at
19
     the public accommodation, regardless of any contractual or lease terms which may exist between
20
     them.
21

22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                              CASE NO. 5:16-cv-02893-EJD                  17
             Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 18 of 36



 1                               PROPOSED JURY INSTRUCTION NO. 13
 2

 3   Given as Requested        __________________
 4   Refused                   __________________
 5   Withdrawn                 __________________
 6   Given as Modified         __________________
 7   Authorities:              Ninth Circuit Model Jury Instructions 5.1
 8                             Cal Civil Code 55.56
 9

10                                                    Honorable Edward J. Davila
11                                                    Judge
12

13
                                             DAMAGES—PROOF
14
            It is the duty of the Court to instruct you about the measure of damages. By instructing
15
     you on damages, the Court does not mean to suggest for which party your verdict should be
16
     rendered. If you find for the plaintiff, you must determine the plaintiff’s damages. The plaintiff
17

18   has the burden of proving damages by a preponderance of the evidence. Damages means the

19   amount of money that will reasonably and fairly compensate the plaintiff for any injury you find
20
     was caused by the defendant. You should consider the following: In determining damages, you
21
     should consider:
22
            -   The difficulty or inability experienced in accessing an element (i.e. no accessible
23

24              parking, 6” step at the entrance, dining area, service counter) of the public

25              accommodation.
26
            -   Embarrassment personally experienced when encountering an architectural barrier in
27
                not overcoming it or having difficulty overcoming it.
28




     JOINT JURY INSTRUCTIONS                              CASE NO. 5:16-cv-02893-EJD                   18
             Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 19 of 36



 1          -   Discomfort personally experienced when encountering an architectural barrier in not
 2
                overcoming it or having difficulty or discomfort overcoming it.
 3
            -   The denial of the Equal Opportunity afforded to the non disabled to experience the
 4

 5              service and goods provided (i.e. Entry, usable dining table, service counter).

 6          -   Stress and/or strain experienced in attempting to, or overcoming, an architectural
 7
                barrier
 8
     It is for you to determine what damages, if any, have been proved. Your award must be based
 9
     upon evidence and not upon speculation, guesswork or conjecture.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                           CASE NO. 5:16-cv-02893-EJD                    19
             Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 20 of 36



 1                             PROPOSED JURY INSTRUCTION NO. 14
 2
     Given as Requested        __________________
 3
     Refused                   __________________
 4
     Withdrawn                 __________________
 5
     Given as Modified         __________________
 6
     Authorities:              Cal. Civ. Code sec. 52(a)
 7

 8

 9
                                                                Honorable Edward J. Davila
10
                                                              Judge
11

12

13
                         Whoever denies, aids or incites a denial, or makes any
14
               discrimination or distinction contrary to Section 51, 51.5, or 51.6,
15

16             is liable for each and every offense for the actual damages, and any

17             amount that may be determined by a jury, or a court sitting without a
18
               jury, up to a maximum of three times the amount of actual damage.
19

20

21

22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                               CASE NO. 5:16-cv-02893-EJD        20
             Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 21 of 36



 1                               PROPOSED JURY INSTRUCTION NO. 15
 2

 3   Given as Requested        _______________ _
 4   Refused                   ________________
 5   Withdrawn                 ________________
 6   Given as Modified         ________________
 7   Authorities:              Cal. Civ. Code sec. 51 and 52
 8

 9                                                    Honorable Edward J. Davila
10                                                    Judge
11

12
                                        Doubling or Tripling Damages
13

14
            At your discretion, you may double or triple damages as a penalty for the failure to
15
     identify and remove architectural barriers in a timely manner. In considering this, you may take
16
     into account, but are not limited to consider:
17

18          -   The length of time an architectural barrier existed before it/they were removed or

19              ordered removed by the court;
20
            -   The difficulty, if any, in removing an architectural barrier;
21
            -   The cost, if any, in removal of each architectural barrier;
22
            -   The failure to identify and remove an architectural barrier in a timely manner.
23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                              CASE NO. 5:16-cv-02893-EJD                 21
              Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 22 of 36



 1                                 PROPOSED JURY INSTRUCTION NO. 16
 2

 3
     Given as Requested         ____________________
 4
     Refused                    ____________________
 5
     Withdrawn                  ____________________
 6
     Given as Modified          ____________________
 7
     Authorities:               42 U.S.C. §12102(2) - Definition of Disability; 28 C.F.R. §36.104 -
 8
                                Definitions
 9

10
                                                           Honorable Edward J. Davila
11
                                                           Judge
12
     ------------------------------------------------------------------------------------------------------------------
13
                                          DEFINITION OF DISABILITY
14
              Disability means, with respect to an individual, a physical or mental impairment that
15

16   substantially limits one or more of the major life activities of such individual; a record of such an

17   impairment; or being regarded as having such an impairment.
18
              The phrase major life activities means functions such as caring for one’s self, performing
19
     manual tasks, walking, seeing, hearing, speaking, breathing, learning, and working.
20

21

22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                                     CASE NO. 5:16-cv-02893-EJD                           22
             Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 23 of 36



 1                               PROPOSED JURY INSTRUCTION NO. 17
 2

 3   Given as Requested        _____________________
 4   Refused                   _____________________
 5   Withdrawn                 _____________________
 6   Given as Modified         _____________________
 7   Authorities:              28 C.F.R. §36.301, “Definitions” -- Americans with Disabilities Act of
 8                             1990, 42 U.S.C. 12181(7)(B); Public Accommodation
 9

10                                                   Honorable Edward J. Davila
11                                                   Judge
12

13
                               DEFINITION - PUBLIC ACCOMMODATION
14
            A private entity such as a restaurant, bar or other establishment serving food or drink is
15
     considered a public accommodation for purposes of the Americans with Disabilities Act, if the
16
     operations of such affect commerce.
17

18

19

20

21

22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                              CASE NO. 5:16-cv-02893-EJD                     23
             Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 24 of 36



 1                               PROPOSED JURY INSTRUCTION NO. 18
 2

 3   Given as Requested        _______________ _
 4   Refused                   ________________
 5   Withdrawn                 ________________
 6   Given as Modified         ________________
 7   Authorities:              Americans with Disabilities Act Technical Assistance Manual III 4.4100
 8

 9                                                         Honorable Edward J. Davila
10                                                         Judge
11

12
                                      Definition – Architectural Barrier
13

14
            Architectural barriers are physical elements of a facility that impede access by people
15
     with disabilities. These barriers include more than obvious impediments such as steps and curbs
16
     that prevent access by people who use wheelchairs. In many facilities, telephones, drinking
17

18   fountains, mirrors, and paper towel dispensers are mounted at a height that makes them

19   inaccessible to people using wheelchairs. Conventional doorknobs and operating controls may
20
     impede access by people who have limited manual dexterity. Deep pile carpeting on floors and
21
     unpaved exterior ground surfaces often are a barrier to access by people who use wheelchairs
22
     and people who use other mobility aids, such as crutches. Impediments caused by the location of
23

24   temporary or movable structures, such as furniture, equipment, and display racks, are also

25   considered architectural barriers.
26

27

28




     JOINT JURY INSTRUCTIONS                            CASE NO. 5:16-cv-02893-EJD                    24
             Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 25 of 36



 1                               PROPOSED JURY INSTRUCTION NO. 19
 2

 3   Given as Requested        _______________ _
 4   Refused                   ________________
 5   Withdrawn                 ________________
 6   Given as Modified         ________________
 7   Authorities:              Doran v. Embassy Suites, USDC, N.D. Ca.. Case No. C-02-1961.
 8

 9                                                  Honorable Edward J. Davila
10                                                  Judge
11

12
                                    Definition of Each and Every Offense
13

14
            The Unruh Civil Rights Act state that plaintiff shall recover damages for “each and every
15
     offense” of the law. The term “each and every offense” refers to each architectural barrier found
16
     to exist at the Mundo’s Cafe which should have been removed by defendant NJ PROPERTIES
17

18   INC

19

20

21

22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                            CASE NO. 5:16-cv-02893-EJD                 25
             Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 26 of 36



 1                               PROPOSED JURY INSTRUCTION NO. 20
 2

 3   Given as Requested        _______________ _
 4   Refused                   ________________
 5   Withdrawn                 ________________
 6   Given as Modified         ________________
 7   Authorities:              2010 ADA STANDARDS (2010 ADAS)
 8                             §206-§206.2.2, §403-§403.4

 9

10
                                                    Honorable Edward J. Davila
11
                                                    Judge
12

13
                                         Accessible Path of Travel
14

15          Accessible paths/routes of travel shall be provided from public sidewalks, parking areas

16   to the entrance of the facility being served. The floor or ground shall be firm and slip resistant.
17

18

19

20

21

22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                             CASE NO. 5:16-cv-02893-EJD                        26
             Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 27 of 36



 1                               PROPOSED JURY INSTRUCTION NO. 21
 2

 3   Given as Requested        _______________ _
 4   Refused                   ________________
 5   Withdrawn                 ________________
 6   Given as Modified         ________________
 7   Authorities:               2010 ADA STANDARDS (2010 ADAS)
 8                             §502-502.6, CBC 2016: §11B-502.6.1-502.6.4.2

 9

10
                                                          Honorable Edward J. Davila
11
                                                          Judge
12

13

14

15                                           Accessible Parking
16
            Parking facilities shall provide handicap accessible parking spaces, with a minimum of
17
     one van accessible parking stall for every six accessible parking spaces provided. Accessible
18
     parking spaces shall have the required accompanying signage.
19

20

21

22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                           CASE NO. 5:16-cv-02893-EJD                    27
             Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 28 of 36



 1                               PROPOSED JURY INSTRUCTION NO. 22
 2

 3   Given as Requested        _______________ _
 4   Refused                   ________________
 5   Withdrawn                 ________________
 6   Given as Modified         ________________
 7   Authorities:              2010 ADA STANDARDS (2010 ADAS)
 8                             §206.4 – §206.4.3, §402-403.4

 9

10
                                                   Honorable Edward J. Davila
11
                                                   Judge
12

13
                                           Accessible Entrance
14

15          Accessible entrances shall be provided at public facilities. Changes in level exceeding ¾”

16   in height shall require a ramp with slopes not exceeding 8.3%..
17

18

19

20

21

22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                           CASE NO. 5:16-cv-02893-EJD                  28
             Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 29 of 36



 1                               PROPOSED JURY INSTRUCTION NO. 23
 2

 3   Given as Requested        _______________ _
 4   Refused                   ________________
 5   Withdrawn                 ________________
 6   Given as Modified         ________________
 7   Authorities:               2010 ADA STANDARDS (2010 ADAS)
 8                             §226.1, §305, §306, §902-§902.3

 9

10                                                      Honorable Edward J. Davila
11                                                        Judge
12

13                                       5% Accessible Dining Area
14
            Where fixed tables (or dining counters where food is consumed but there is no service)
15
     are provided, at least 5 percent, but not less than one, of the fixed tables (or a portion of the
16
     dining counter) shall be accessible.
17

18

19

20

21

22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                              CASE NO. 5:16-cv-02893-EJD                     29
             Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 30 of 36



 1                               PROPOSED JURY INSTRUCTION NO. 24
 2

 3   Given as Requested        _______________ _
 4   Refused                   ________________
 5   Withdrawn                 ________________
 6   Given as Modified         ________________
 7   Authorities:               2010 ADA STANDARDS (2010 ADAS)
 8                             §902.3, §904.4

 9
                                                   Honorable Edward J. Davila
10
                                                   Judge
11

12
                                         Height of Service Counter
13

14          The tops of accessible tables and counters shall be from 28” to 34” above the finish floor

15   or ground.
16

17

18

19

20

21

22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                           CASE NO. 5:16-cv-02893-EJD                   30
             Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 31 of 36



 1                               PROPOSED JURY INSTRUCTION NO. 25
 2

 3   Given as Requested        _______________ _
 4   Refused                   ________________
 5   Withdrawn                 ________________
 6   Given as Modified         ________________
 7   Authorities:              26 Internal Revenue Code section 44
 8

 9                                                 Honorable Edward J. Davila
10                                                 Judge
11

12
                        Tax credit available for disability access barrier removal
13

14
            Under the Internal Revenue Code, businesses that gross less than $1 million per year and
15
     have 30 or fewer employees, may receive a tax credit of 50% of expenditures, between $250 to
16
     $10,250, that are used to provide disability access, per year. This means that a small business
17

18   may receive a $5,000 tax credit annually to make disability access alteration (remove barriers).

19

20

21

22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                            CASE NO. 5:16-cv-02893-EJD                     31
              Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 32 of 36



 1                                 PROPOSED JURY INSTRUCTION NO. 26
 2

 3   Given as Requested         __________________
 4   Refused                    __________________
 5   Withdrawn                  __________________
 6   Given as Modified          __________________
 7   Authorities:               California Civil Code sec 55.56
 8

 9                                                         Honorable Edward J. Davila
10                                                         Judge
11   ------------------------------------------------------------------------------------------------------------------
12            (a) Statutory damages under either subdivision (a) of
13
              Section 52 or subdivision (a) of Section 54.3 may be recovered in a
14
              construction-related accessibility claim against a place of public
15

16            accommodation only if a violation or violations of one or more

17            construction-related accessibility standards denied the plaintiff
18
              full and equal access to the place of public accommodation on a
19
              particular occasion.
20
               (b) A plaintiff is denied full and equal access only if the
21

22            plaintiff personally encountered the violation on a particular

23            occasion, or the plaintiff was deterred from accessing a place of
24
              public accommodation on a particular occasion.
25
                (c) A violation personally encountered by a plaintiff may be
26
              sufficient to cause a denial of full and equal access if the
27

28            plaintiff experienced difficulty, discomfort, or embarrassment



     JOINT JURY INSTRUCTIONS                                     CASE NO. 5:16-cv-02893-EJD                           32
             Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 33 of 36



 1          because of the violation.
 2
             (d) A plaintiff demonstrates that he or she was deterred from
 3
            accessing a place of public accommodation on a particular occasion
 4

 5          only if both of the following apply:

 6            (1) The plaintiff had actual knowledge of a violation or
 7
            violations that prevented or reasonably dissuaded the plaintiff from
 8
            accessing a place of public accommodation that the plaintiff intended
 9
            to use on a particular occasion.
10

11           (2) The violation or violations would have actually denied the

12          plaintiff full and equal access if the plaintiff had accessed the
13
            place of public accommodation on that particular occasion.
14
            (e) Statutory damages may be assessed pursuant to subdivision (a)
15
            based on each particular occasion that the plaintiff was denied full
16

17          and equal access, and not upon the number of violations of

18          construction-related accessibility standards identified at the place
19
            of public accommodation where the denial of full and equal access
20
            occurred. If the place of public accommodation consists of distinct
21

22
            facilities that offer distinct services, statutory damages may be

23          assessed based on each denial of full and equal access to the
24
            distinct facility, and not upon the number of violations of
25
            construction-related accessibility standards identified at the place
26
            of public accommodation where the denial of full and equal access
27

28          occurred.



     JOINT JURY INSTRUCTIONS                             CASE NO. 5:16-cv-02893-EJD   33
             Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 34 of 36



 1           (f) This section does not alter the applicable law for the
 2
            awarding of injunctive or other equitable relief for a violation or
 3
            violations of one or more construction-related accessibility
 4

 5          standards, nor alter any legal obligation of a party to mitigate

 6          damages.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                            CASE NO. 5:16-cv-02893-EJD   34
              Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 35 of 36



 1                                 PROPOSED JURY INSTRUCTION NO. 27
 2

 3   Given as Requested         __________________
 4   Refused                    __________________
 5   Withdrawn                  __________________
 6   Given as Modified          __________________
 7   Authorities:               California Civil Code sec 52 (a)
 8

 9                                                         Honorable Edward J. Davila
10                                                         Judge
11   ------------------------------------------------------------------------------------------------------------------
12                                            Actual Damages
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                                     CASE NO. 5:16-cv-02893-EJD                           35
             Case 5:16-cv-02893-EJD Document 102 Filed 10/27/18 Page 36 of 36



 1                                        Respectfully submitted,
 2
     Dated: October 26, 2018                               THOMAS E. FRANKOVICH,
 3                                        A PROFESSIONAL LAW CORPORATION
 4

 5

 6
                                          By:   _____________________ _____________
                                                 Thomas E. Frankovich
 7                                        Attorneys for Plaintiff Byron Chapman
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     JOINT JURY INSTRUCTIONS                    CASE NO. 5:16-cv-02893-EJD         36
